    Case: 1:20-cv-03591 Document #: 64 Filed: 09/21/20 Page 1 of 2 PageID #:289




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3591
                      Plaintiff,

       v.

NaturalRays-Official and et al.,

                      Defendants.



                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                 Salondepot                                            39

                   K-Salon                                             60

                 Y&M Shop                                              65

                HuiNiBeauty                                            45

               great_deal2017                                         101

                selling_world                                         114

                Footful_Mall                                           98

                e2WholeSale                                            97

                beautylady365                                          84

                    altatac                                            72
   Case: 1:20-cv-03591 Document #: 64 Filed: 09/21/20 Page 2 of 2 PageID #:290




DATED September 21, 2020                   Respectfully submitted,

                                           /s/ James A. Karamanis
                                           James A. Karamanis
                                           Barney & Karamanis, LLP
                                           Two Prudential Plaza
                                           180 N. Stetson, Ste 3050
                                           Chicago, IL 60601
                                           Tel.: 312/553-5300
                                           Attorney No. 6203479
                                           James@bkchicagolaw.com

                                           ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
